            Case 2:20-cr-00205-JDP Document 5 Filed 10/30/20 Page 1 of 1
                                                                                             FILED
                                                                                      October 30, 2020
                        UNITED STATES DISTRICT COURT FOR THE                         CLERK, US DISTRICT COURT
                                                                                       EASTERN DISTRICT OF
                                                                                            CALIFORNIA
                            EASTERN DISTRICT OF CALIFORNIA                                   DEPUTY CLERK



UNITED STATES OF AMERICA,                    )
                                             )                Case No. 2:20-cr-00205-JDP
               Plaintiff,                    )
v.                                           )
                                             )                ORDER FOR RELEASE OF
SEAN P. WESTBROOK,                           )                 PERSON IN CUSTODY
           Defendant.                        )
                                             )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, SEAN P. WESTBROOK, Case No.

2:20-cr-00205-JDP from custody and for the following reasons:

        X      Release on Personal Recognizance

              Bail Posted in the Sum of: $

                       Co-Signed Unsecured Appearance Bond

                       Secured Appearance Bond

                 X      (Other) Conditions as stated on the record.

                       (Other)

       This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

       Issued at Sacramento, CA on 10/30/2020            at   3:00 p.m.




                                                      By
                                                           Jeremy
                                                           JJeere
                                                               r my D. Peterson
                                                                       Peterssoonn
                                                           United
                                                            United States Magistrate Judge
